Title: Elijah Hall to Benjamin Franklin and John Adams, 3 June 1778
From: Hall, Elijah
To: Franklin, Benjamin,Adams, John


     
      Gentlemen
      On board the Ship of War Ranger June 3rd. 1778
     
     I request your Honours Favour in behalf of the Officers and Men, that you would point out some Method to bring the Prizes to sail, which we took on the late Cruize, as we are much in want of Cloathing and other Necessaries which we cannot do without. Many of Us have Wives and Children now suffering in America, the Time for which most of the People engag’d being now almost expired, and no prospect of going Home to relieve their distressed Families, as there was annex’d to their names the following sentence—and while absent from the eastern States which they declare to Capt. Jones that they know nothing of at signing, and of which they think he means to take an advantage; this and many other Deceptions they Charge Capt. Jones with; of which, I think it my Duty to inform you; He promised them half their Wages in France, which he has not done. Mr. Simpson is put in a common Goal for a supposed Breach of Orders who always supported the best of Characters from His Youth up. I humbly beg You would remove Him to some place suitable to a Gentleman of his Rank till there is an Opportunity to send Him home for Trial, which is his earnest desire, that so he may have justice done Him. All the People are dissatisfied with Capt. Jones, which is the sole Cause of the Disorder on board the Ship, which He charges His Officers with, that they have not kept good Order nor Discipline. I never knew of any disorderly Action till they found they were deceived and unfairly dealt with; they are well disciplined and will Load and Fire Cannon as fast as any Men in Europe. The late action is a proof of it, although Capt. Jones gives them no honour, for it is reported about Brest that Capt. Jones said he was oblig’d to drive His Officers and Men to Quarters; which is scandalous to the last degree. I will venture to say that no Officers or Men were ever more willing for engaging than those of the Ranger, or ever behaved better; not a Man or Boy ever flinch’d from his Quarters to my knowledge during the action. Capt. Jones’s mode of Government is so far from that of Ours that no American of Spirit can ever serve with cheerfulness under Him. I beg your Honours would remove Me from under his Command Where I can do honour to myself and service to My Country. If this cannot be done must beg leave of your Honours to resign although I had much rather serve my bleeding Country. I have done every thing in my Power to keep peace and Harmony amongst the People; since we arriv’d here they are determined not to go out from this Port with Capt. Jones unless they are to go to America. We passed by many merchant Ships the last Cruize and left them unmolested; we went to get Honour and not Gain—we might as well have sent ten sail of Vessels into this Port as we did those that have arrived (had they not been retaken). We have been seven Months from America and not two of them at Sea, the most of Our time spent in Cutting our Masts and yards and altering Sails, to little or no purpose. Mr. Bursole has deny’d us all Supplies we can get no Beef but from the Kings Slaughter House and what we get is very Bad; we have three Hundred People to Feed. I hope Your Honours will take it into Consideration and adopt such measures as you shall see fit. I have the honour to be Gentn. your humble Servant
     
      Elijah Hall
     
    